DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent No. 6,139,596).

	In regard to claims 15-18 and 26-27, Barth et al. is directed to a mixture comprising water [Column 6, lines 15-16] and 2% to 70% by weight of nitrification inhibitor [Column 6, lines 14-15], wherein the nitrification inhibitor is, in particular, pyrazole compounds [Column 4, lines 3-4], particularly preferable pyrazoles include 3,4-dimethylpyrazole [Column 4, lines 51-52], and a polyacid [Column 6, line 14], wherein particularly preferred polyacids include phosphoric acid [Column 3, line 12]. In the case where Barth’s mixture comprises 2% to 70% by weight of nitrification inhibitor [Column 6, lines 14-15] and 30% to 98% by weight acid [Column 6, lines 13-14], water would necessarily be present in a range from greater than 0% to 68% by weight. The molar ratio of phosphoric acid to 3,4-dimethylpyrazole (calculated from the above weight ratios) in this case equates to 0.02-1 : 0.02-0.73 (e.g. 0.3:1 to 50:1 at the endpoints) which encompasses the claimed ratio.

	Barth’s weight percentage of components (e.g. water, nitrification inhibitor, molar ratio of acid to nitrification inhibitor) entirely encompasses the claimed ranges.  “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379,1382-83 (Fed. Cir. 2003). Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical [MPEP 2144.05]

	In regard to claim 20, Barth et al. disclose a process for producing the mixture of claim 15 by introducing 3,4-dimethylpyrazole (e.g. nitrification inhibitor) and phosphoric acid (e.g. polyacid) into water and mixing the substances introduced into water [Column 6, lines 13-18]

	In regard to claim 21, Barth et al. disclose a process for the stabilization of liquid fertilizer formulations, including the step of adding a mixture as claimed in claim 15 to the liquid fertilizer formulation [Column 5, lines 61-67].

	In regard to claims 22-23, Bart et al. disclose a process for producing stabilized ammonium nitrogen-containing fertilizer powders or granules, in that a mixture as claimed in claim 15 is applied to ammonium nitrogen-containing fertilizer powder or granules [Column 5, lines 18-26] and distributed uniformly over the fertilizer surface (e.g. sprayed) [Column 6, lines 1-5].

	In regard to claims 24-25, Bart et al. disclose a mixture applied to the fertilizer in such an amount that the amount of 3,4-dimethylpyrazole (e.g. nitrification inhibitor), based on the ammonium nitrogen in the fertilizer, is 0.01 to 1.5% by weight [Column 5, lines 43-45], which overlaps with Applicant’s claimed range.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent No. 6,139,596) in view of Gabrielson et al. (US Patent Publication No. 2014/0047883 A1).

	In regard to claim 19, Barth et al. make obvious the composition of claim 18 but the reference does not explicitly disclose 0.1% to 2% by weight of dye.

	Gabrielson et al. is directed to liquid formulations of nitrification inhibitors [Abstract]. The compositions include dyes [Paragraph 0025] in amounts of 0.2% or 0.3% [Paragraph 0062, 0064].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dye within the Barth’s composition. One of ordinary skill in the art would have been motivated to do so to visually ensure uniform coating [Paragraph 0067] when applying the mixture to a granular composition.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.

Applicant argues (Pg. 2) Barth teaches polyphosphoric acids, not phosphoric acids as presently claimed and polyphosphoric acids have more than one phosphorus atom and therefore Barth does not disclose mixtures including phosphoric acid. This argument is not persuasive. Applicant’s claimed component “phosphoric acid” is not limited to mono-phosphoric acid, as argued. “Phosphoric acid exists in many forms; there are, for instance orthophosphoric acid (H3P04), pyrophosphoric acid (H4P207), polyphosphoric acids (three or more orthophosphoric acid units condensed with elimination of water molecules) and metaphosphoric acid (HP03) which occurs in cyclic polymers (see "Phosphorus and Its Compounds," vol. 1, by John R. Van Wazer, published by Interscience (New York), 1958) [See US Patent No. 3,276,510, Column 2, 2nd paragraph]. Furthermore, polyphosphoric acid reacts with water to generate orthophosphoric acid [Cameo, Page 1, Section 2] therefore a mixture comprising polyphosphoric acid and water would be considered compositionally the same as a mixture comprising orthophosphoric acid and water as required by the claim(s).

Applicant argues (Pg. 2) when Barth’s amount of polyacid is from 30 to 98% by weight, and the amount of nitrification inhibitor is 2 to 70% by weight [column six, lines 13 to 17], the sum of the endpoints in the ranges of polyacid and nitrification inhibitor give 100% by weight, suggesting that the ranges of amounts recited are designed to provide little room for additional components. This argument is not persuasive. In the case where Barth’s mixture comprises 2% to 70% by weight of nitrification inhibitor [Column 6, lines 14-15] and 30% to 98% by weight acid [Column 6, lines 13-14], in a liquid medium (water) [Column 6, line 16], the water would necessarily be present in a range from up to 68% by weight based on these ranges, calculated at the end-points.

Applicant argues (Pg. 3) Barth contemplates fertilizer formulations in powder form or in granule form (see column five, lines 25 to 26 of Barth) in contrast to the present invention directed to a liquid aqueous mixture. This argument is not persuasive. Barth explicitly discloses a mixture comprising nitrification inhibitor [Column 6, lines 14-15] and acid [Column 6, lines 13-14] in a liquid medium (water) [Column 6, line 16]. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

In response to applicant's arguments (Pg. 2) that Gabrielson does not disclose the specific mixture according to the present invention formed of the specific amounts of water, 3,4-dimethylpyrazole, and phosphoric acid, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        July 18, 2022